Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This office action is in response to RCE filed on 6/3/2022.
Claims 1, 3-6, 8-20 are allowed. Claim(s) 1, 6, 11 is/are independent claims. Claim(s) 2, 7 is/are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Saad Hassan (70,223) on 6/15/2022.
The application has been amended as follows: 
In the Claims: 

1.	(Currently amended) A computer-implemented method comprising:
receiving, from a first client device, a request to create a reusable component at a first location in a first collaborative content item, the request indicating a severable one-way tether;
storing the reusable component in a reusable component catalog of a collaborative content management system;
receiving, from a second client device, a request to insert the reusable component at a second location in a second collaborative content item;
retrieving the reusable component from the reusable component catalog and sending a copy of the reusable component to the second client device, the severable one-way tether linking the reusable component and the copy, the linking causing edits to the reusable component to be reflected in the copy, the severable one-way tether indicating that the linking is to be severed responsive to the copy being edited at the second location; 
causing a first edit to the reusable component at the first location in the first collaborative content item to be reflected in the copy of the reusable component at the second location in the second collaborative content item based on the severable one-way tether;
receiving a second edit to the copy of the reusable component at the second location in the second collaborative content item; and
responsive to receiving the second edit, severing the severable one-way tether such that further edits to the reusable component at the first location are not reflected in the second location in the second collaborative content item, wherein the copy of the reusable component is displayed differently at the second location than it is displayed in the first location based on the second location having a different context from the first location.
2.	(Canceled) 
3.	(Original) The computer-implemented method of claim 1, further comprising:
retrieving the first edit to the reusable component at the first location in the first collaborative content item from the reusable component catalog and sending the first edit to the second client device.
4.	(Original) The computer-implemented method of claim 1, wherein the reusable component is text, an image, or a data table.
5.	(Previously presented) The computer-implemented method of claim 1, further comprising:
replicating a first set of edits to the reusable component at the first location in the first collaborative content item to the copy of the reusable component at the second location in the second collaborative content item.
6.	(Currently amended) A computing system comprising:
one or more processors;
storage media;
instructions stored in the storage media which, when executed by the computing system, causes the computing system to perform:
receiving, from a first client device, a request to create a reusable component at a first location in a first collaborative content item, the request indicating a severable one-way tether;
storing the reusable component in a reusable component catalog of a collaborative content management system;
receiving, from a second client device, a request to insert the reusable component at a second location in a second collaborative content item;
retrieving the reusable component from the reusable component catalog and sending a copy of the reusable component to the second client device, the severable one-way tether linking the reusable component and the copy, the linking causing edits to the reusable component to be reflected in the copy, the severable one-way tether indicating that the linking is to be severed responsive to the copy being edited at the second location; 
receiving, from the first client device, a first edit to the reusable component at the first location in the first collaborative content item; and
sending the first edit to the second client device thereby causing the copy of the reusable component at the second location in the second collaborative content item to be updated to reflect the first edit based on the severable one-way tether;
receiving a second edit to the copy of the reusable component at the second location in the second collaborative content item; and
responsive to receiving the second edit, severing the severable one-way tether such that further edits to the reusable component at the first location are not reflected in the second location in the second collaborative content item, wherein the copy of the reusable component is displayed differently at the second location than it is displayed in the first location based on the second location having a different context from the first location.
7.	(Canceled) 
8.	(Original) The computing system of claim 6, wherein the sending the first edit to the second client device is based on retrieving the first edit to the reusable component at the first location in the first collaborative content item from the reusable component catalog.
9.	(Original) The computing system of claim 6, wherein the reusable component is text, an image, or a data table.
10.	(Previously presented) The computing system of claim 6, further comprising instructions which, when executed by the computing system, cause the computing system to perform:
replicating a first set of edits to the reusable component at the first location in the first collaborative content item to the copy of the reusable component at the second location in the second collaborative content item.
11.	(Currently amended) A method comprising:
obtaining, at a client device, a request to insert a reusable component at a particular location in a first collaborative content item displayed at the client device;
displaying, at the client device, graphical user interface controls for selecting a reusable component of a set of reusable components;
receiving, at the client device via the graphical user interface controls, a selection of a particular reusable component of the set of reusable components, the particular reusable component associated with a severable one-way tether;
inserting, at the client device, a copy of the particular reusable component at the particular location in the first collaborative content item, the severable one-way tether linking the reusable component and the copy, the linking causing edits to the reusable component to be reflected in the copy, the severable one-way tether indicating that the linking is to be severed responsive to the copy being edited at the second location;
receiving, at the client device, an indication from a server that a first edit was made to the particular reusable component in a second collaborative content item; 
displaying, at the client device, the copy of the particular reusable component at the particular location in the first collaborative content item, the displaying reflecting the first edit as made to the copy of the particular reusable component in the second collaborative content item based on the severable one-way tether;
receiving a second edit to the copy of the particular reusable component at the second location in the second collaborative content item; and
responsive to receiving the second edit, severing the severable one-way tether such that further edits to the particular reusable component at the first location are not reflected in the second location in the second collaborative content item, wherein the copy of the reusable component is displayed differently at the second location than it is displayed in the first location based on the second location having a different context from the first location.
12.	(Previously presented) The method of claim 11, further comprising:
receiving, at the client device, a second edit to the copy of the particular reusable component at the particular location in the first collaborative content item; and
sending, from the client device to a server, an indication of the second edit.
13.	(Original) The method of claim 11, wherein the particular location is inline with content of the first collaborative content item.
14.	(Original) The method of claim 11, wherein the obtaining the request to insert the reusable component at the particular location in the first collaborative content item is based on:
detecting user input of an inline reusable component selection expression at the particular location in the first collaborative content item.
15.	(Original) The method of claim 14, further comprising:
displaying, at the client device, the graphical user interface controls for selecting a reusable component of the set of reusable components based on the detecting the user input of the inline reusable component selection expression.
16.	(Original) The method of claim 11, further comprising:
visually indicating, at the client device, that the particular reusable component at the particular location in the first collaborative content item is a reusable component.
17.	(Original) The method of claim 11, further comprising:
visually indicating, at the client device, that the particular reusable component at the particular location in the first collaborative content item is read-only.
18.	(Original) The method of claim 11, further comprising:
displaying, at the client device, graphical user interface controls for selecting one of a plurality of different ways in which to render the particular reusable component at the particular location in the first collaborative content item;
receiving, at the client device via the graphical user interface controls for selecting one of the plurality of different ways in which to render the particular reusable component, a particular way in which to render the particular reusable component; and
rendering, at the client device, the particular reusable component at the particular location in the first collaborative content item in the particular way.
19.	(Original) The method of Claim 18, wherein the plurality of different ways in which to render the particular reusable component includes at least: as text and as a graphic.
20.	(Original) The method of claim 11, further comprising:
detecting, at the client device, a particular context of the particular location in the first collaborative content item; 
based on the particular context, automatically selecting a particular way of a plurality of different ways in which to render the particular reusable component at the particular location in the first collaborative content item; and
rendering, at the client device, the particular reusable component at the particular location in the first collaborative content item differently in the particular way.

Allowable Subject Matter
Claims 1, 3-6, 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest the combination of limitations recited in each of the independent claims. There is not an obvious reason to combine the combination of references cited as prior art, that would read on the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See PTO-892: Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SCOTT T BADERMAN can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Email: benjamin.smith@uspto.gov